 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 274 
In the House of Representatives, U. S.,

February 23, 2010
 
RESOLUTION 
Expressing support for designation of March as National Nutrition Month. 
 
 
Whereas according to the American Dietetic Association good nutrition is vital to a healthy and long life; 
Whereas according to the American Dietetic Association the National Nutrition Month campaign focuses attention on the importance of making informed food choices and developing sound eating and physical activity habits; 
Whereas the first Nutrition Campaign was launched with a presidential proclamation in 1973 as National Nutrition Week; 
Whereas National Nutrition Week became National Nutrition Month in 1980; 
Whereas poor nutrition and sedentary lifestyles are linked to obesity and health problems; 
Whereas 17 percent of children between the ages of 6 and 11 are overweight; 
Whereas 17.6 percent of adolescents between the ages of 12 and 19 are overweight; 
Whereas 33.3 percent of adult men are obese and 35.3 percent of adult women are obese in the United States; 
Whereas according to the Centers for Disease Control, since 1980 obesity rates for adults have doubled and rates for children have tripled; 
Whereas dietary factors are associated with 4 of the 10 leading causes of death, including heart disease, cancer, stroke, and diabetes; 
Whereas these health conditions are estimated to cost the United States over $600,000,000,000 each year in medical expenses and lost productivity; 
Whereas access to proper nutrition helps fight off illness and disease and is vital to children’s cognitive development; 
Whereas poor nutrition, inactivity, and weight problems in school age children may cause low academic performance or behavioral problems resulting in additional costs; and 
Whereas March would be an appropriate month to designate as National Nutrition Month: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the designation of National Nutrition Month; 
(2)supports the goals and ideals of National Nutrition Month; 
(3)encourages local communities to raise awareness surrounding nutritional health; 
(4)encourages awareness about diseases and death caused by lack of nutrition; and 
(5)recognizes and salutes health care professionals such as registered dietitians, that spread the knowledge and importance of nutrition each day. 
 
Lorraine C. Miller,Clerk.
